      CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 1 of 10




STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF HENNEPIN                                             FOURTH JUDICIAL DISTRICT

Brian Kekich,                                                         Case Type: Employment
                                                                    Case No.:
                        Plaintiff,

vs.                                                               SUMMONS

Populus .Group, LLC,
---------------------
                        Defendant.

THIS SUMMONS IS DIRECTED TO DEFENDANT POPULUS GROUP, AT ITS
REGISTERED OFFICE ADDRESS: 2345 RICE STREET SUITE 230, ROSEVILLE, MN 55113.

  1. YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The Plaintiff's
     Complaint against you is attached to this Summons. Do not throw these papers away.
     They are official papers that affect your rights. You must respond to this Iawsuit even
     though it may iiot yet be filed with the Court and there may be no court file nuirrber on this
     Suiiimons.

  2. YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS. You must
     give or mail to the person who signed this Summons a written response called an Answer
     within 21 days of the date on which you received this Summons. You must send a copy of
     your Answer to the person who signed this Summons located at:

                                        HALUNEN LA W
                                         1650 IDS Center
                                      80 South Eighth Street
                                     Minneapolis, MN 55402

  3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written response to
     the Plaintiffls Complaint. In your Answer you must state whether you agree or disagree
     with each paragraph of the Complaint. If you believe the Plaintiff should not be given
     everything asked for in the Complaint, you must say so in your Answer.




                                               1


                                                                                         EXHIBIT A
    CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 2 of 10




   4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A. WRITTEN RESPONSE
      TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS SUMMONS. If
      you do not Answer within 21 days, you will lose this case. You will not get to tell your
      side of the story, and the Court may decide against you and award the Plaintiff everything
      asked for in the Complaint. If you do not want to contest the claims stated in the Complaint,
      you do not need to respond. A default judgment can then. be entered against you for the
      relief requested in the Complaint.

   5. LEGAL ASSISTANCE. You may wish to get legal hetp from a lawyer. If you do not
      have a lawyer, the Court Administrator may have information about places where you can
      get legal assistance. Even if you cannot get legal help, you must still provide a written
      Answer to protect your rights or you may lose the case.

   6. ALTERNATE DISPUTE RESOLUTION. The parties inay- agree to or be ordered to
      participate in an alternative dispute resolution process under Rule '114 of the Minnesota
      General Rules of Practice. You must still send your written response to. the Complaint
      even if you expect to use alternative means of resolving this dispute.



Dated: June 21, 2021                                HALUNEN LAW

                                                    /s/ Blaine L.M. Balow
                                                    Blaine L.M. Balow, #0396370
                                                    1650 IDS Center
                                                    80 South Eighth Street
                                                    Minneapolis, MN 55402
                                                    Telephone: (612) 605-4098
                                                    Facsimile: (612) 605-4099
                                                    balow@halunenlaw.com

                                                    ATTORNEYS FOR PLAINTIFF




                                               2
       CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 3 of 10




STATE OF MINNESOTA                                                               DISTRICT COURT

COUNTY OF HENNEPIN                                                 FOURTH JUDICIAL DISTRICT


 Brian Kekich,                                       Court File No.:

                                                                   Case Type: 7 — Employment
                 Plaintiff,

 vs.

 Populus Group, LLC,                                 COMPLAINT AND JURY DEMAND

                 Defendants.



         COMES NOW the plaintiff, Brian Kekich ("Plaintiffl'), for his Complaint against Populus

Group, LLC ("Defendant" or "PG"), and Michelle Fedorkiw ("Fedorkiw"), or, collectively

("Defendants") and hereby respectfully states and alleges as follows:

                                             PARTIES

         1.     Plairitiff is a resident of the Saint Paul, County of Ramsey, State of Miririesota.

         2.     Defendant Populus Group, LLC is a Michigan liinited liability company with its

principle place of business at 3001 West Big Beaver Road, Suite 400, Troy, Michigan 48084.

         3.     At all times relevant to this lawsuit, Plaintiff and Defendant PG were "employee"

and "employer," respectively, as those terms are defined in Minn. Stat. § 363A.03.

                                 JURISDICTION AND VENUE

         4.     The jurisdiction of this Court is invoked as the violations occurred in the State of

Minnesota and involve state law.

         5.     Venue is appropriate in Hennepin County because Defendant PG has a place of

business located in St. Louis Park, Minnesota, and thus resides in Hennepin County for purposes

of Minn. Stat. § 542.09.




                                                                                         EXHIBIT B
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 4 of 10




                                            FACTS

        6.     Kekich, a gay man, began working for PG as its Customer Success Manager in June

2020.

        7.     During his tenure at PG, Kekich reported directly to Defendant Fedorkiw, PG's

Executive Director of Customer Success.

        8.     Defendant Fedorkiw administered two "Quarterly Momentum Checks," covering

on July 1, 2020 through July 30, 2020, and October 1, 2020 throiigh'December 31, 2020. As

reflected by both reviews, Kekich was performing at or above expectations.

        9.     On February 23, 2021, Kekich conducted a business review with a client; namely

Target. During the meeting, the Target representatives inquired as to whether PG tracked various

workforce demographics, including LGBTQ+ information. Fedorkiw responded that the Company

"doesn't track sexual preference."1

        10.    Although offended by Fedorkiw's discriminatory comment, Kekich remained

composed and professional while managing to achieve all of the 'objectives of the meeting.

        11.    Thereafter, Kekich called Maxwell Barry, a coworker and member of PG's

Diversity and Inclusion Council, to explain that the term "sexual preference" was used in a

meeting, and how and why it affected him. Barry replied that the Diversity and Inclusion Council

needed to be more intentional about its work within the Company. Believing that he needed to do


1 The American Psychological Association has long recognized that the term "sexual preference"
is to be strictly avoided in scholarly writings because "the word preference suggests a degree of
voluntary choice that is not necessarily reported by lesbians and gay men and that has not been
demonstrated in psychological research." See Committee on Lesbian and Gay Concerns, American
Psychological Association, Avoidfng Heterosexual Bias in Language, American Psychologist,
Vol. 46, Issue No. 9, 973-74 (1991). More recently, in 2020, the Merriam-Webster dictionary
explicitly denominated the term "sexual preference" to be "offensive" due to "its implied
suggestion that a person can choose who they are sexually or romantically attracted to." See
https://www.merriam-webster.com/d ictionary/sexual%20preference

                                               2
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 5 of 10




his own part in educating his coworkers, Kekich requested a meeting with Fedorkiw to discuss her

use'of the term.

       12.     On February 24, 2021, Kekich met with Fedorkiw and explained why the phrase

"sexual preference" is offensive and discriminatory; specifically, it suggests that his sexual

orientation, and that of other members of the LGBTQ+ community, is a matter of choice, as

opposed to an immutable part of his very personhood and identity. Fedorkiw met this report with

pushback and hostility.

       13.     Two days later, Kekich and Fedorkiw held their weekly one-on-orie meetiiig.

Fearing that Fedorkiw would twist his words or the context of their above-described February 24

meeting, or that she would otherwise discipline him for engaging in protected conduct, Kekich felt

the need to protect himself and record the conversation.

       14. '   On March 12, 2021, Kekich logged onto his weekly one-on-one Webex meeting

with Fedorkiw, and was surprised to find HR Generalist Ethan Lorig waiting for him.

       15.     During that meeting, Fedorkiw, with Long present, informed Kekich that he was

being placed on a Performance Improvement Plan ("PIP").

       16.     Suspecting that Fedorkiw and PG were retaliating against him for reporting his

concerns about discrimination and the use of discriminatory language in the workplace, Kekich

recorded the meeting.

       17.,    Kekich attempted to move forward positively; he signed the PIP, but continued to

seek clarification given its subjective nature, and requested some information be changed.

       18.     As the PIP period progressed, Kekich grew increasingly concerned that the PIP was

a means to an end for PG. After receiving no meaningful clarification or guidance from Long,

Kekich reached out to Karen Philbrick, PG's Vice President of Human Resources, on March 17,



                                                3
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 6 of 10




2021, and reported his belief that he had been disciplined for speaking out against a discriminatory

term that impacts a protected community of which he is a member.

         19.      Philbrick claimed to be uninformed of the situation, and was unaware if the changes

that Kekich requested had been made to his PIP.

         20.      On March 18, 2021, Kekich had another conversation with Long regarding

Kekich's proposed changes to his PIP, explaining that he wanted everyone to be on the same page

and move forward productively.

         21.      On March 19, 2021, in a follow up conversation with Philbrick and Long, Kekich

mentioned that he recorded the above-described conversations with Fedorkiw on February 26 and

with Fedorkiw and Long on March 12. He provided these recordings to Philbrick and left the

meeting.

         22.      PG fired Kekich on March 22, 2021, and followed up with a letter -from Philbrick

on March 24, 2021, stating that he was purportedly terminated for violating the Company's

"Unauthorized Recordirig Policy."

                                              CLAIMS

                                       COUNTI
                       REPRISAL DISCRIMINATION IN VIOLATION OF
                          THE MINNESOTA HUMAN RIGHTS ACT

   Plaintiff re-alleges each and every paragraph of this Complaint.

   23.         Defendant PG, through its managers and officials acting on behalf of the Company and

within the scope of their employment, and Defendant Fedorkiw, individually, engaged in unlawful

employment practices involving Plaintiff in violation of the Minnesota Human Rights Act

(MHRA), Minn. Stat. § 363A.15. These practices include, but are not limited to, terminating
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 7 of 10




Plaintiffls employment, which materially affected the terms, conditions, and privileges of his

employment because of his reports of sexual orientation discrimination.

   24.       The MHRA provides that "[i]t is an unfair discriminatory practice for any individual

who participated in the alleged discrimination as a perpetrator [or] employer. .. to iritentionally

engage    in any reprisal against any person because that person: (1) opposed a practice forbidden
under this chapter. .." Minn. Stat. § 363A.15(1).

   25.       As set forth in detail above, during the course of his employment with PG, Kekich

"opposed a practice forbidden" under the MHRA; specifically Defendants' sexual orientation

discrimination.

   26.       Plaintiffs reports of, and opposition to, Defendants' sexual orientation discrimination

were motivating factors in his termination.

   27.       Defendants failed to take all reasonable steps to prevent the retaliation based upon

Plaintiff's reports of and opposition to sexual orientation discrimination from occurring.

    28.      The effect of the practices complained of above has been to deprive Plaintiff of equal

employment opportunities and otherwise adversely affect his status as an employee because of his

reports of sexual orientation discrimination.

    29.      Defendants engaged in the unlawful conduct described above intentionally and with

reckless disregard for the rights of Plaintiff.

   30.       As a direct and proximate result of Defendants' illegal conduct in violation of the

MHRA, Plaintiff has suffered, and continues to suffer, emotional distress, humiliation,

embarrassment, pain and suffering, loss of reputation, loss of enjoyment of life, lost wages and

benefits, and has incurred attorneys' fees and expenses and other serious damages.




                                                  W
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 8 of 10




                                            COUNT II

            SEXUAL ORIENTATION DISCRIMINATION IN VIOLATION OF
                               THE MHItA

   Plaintiff re-alleges each and every paragraph of this Complaint.

   31.     Defendant PG, through its managers and officials acting on behalf of the Company and

within the scope of their employment, engaged in unlawful etnployment practices involving

Plaintiff in violation of the MHRA, Minn. Stat. § 363A.08. These practices include, but are not

limited to, terminating Plaintiff's employment, which materially affected the terms, conditions,

and privileges of his employment because of his sexual orientation.

   32.     The MHRA provides that "it is an unfair employment practice for an employer, because

of ... sexual orientation ... to ...(3) discriminate against a person with respect to hiring, tenure,

compensation, terms, upgrading, coriditions, facilities; or privileges of employment." Mirin. Stat.

§ 363A.08, subd. 2(3).

   33.     As set forth in detail above, Defendant PG discriminated against Kekich because of his

sexual orientation in violation of the MHRA when it imposed adverse employment actions against

him, including but not limited to placing him on a PIP and firing him.

   34.     Plaintiff's sexual orientation was a motivating factor in his termination.

   35.     Defendant PG failed to take all reasonable steps to prevent the discrimination based

upon Plaintiffls sexual orientation from occurring.

   36.     The effect of the practices complained of above has been to deprive Plaintiff of equal

employment opportunities and otherwise adversely affecting his status as an employee because of

his sexual orientation.

   37.     The unlawful employment practices complained above were intentional and were

performed by Defendant PG with reckless disregard for the rights of Plaintiff.
     CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 9 of 10




    38.       As a direct and proximate result of Defendant PG's illegal conduct in violation of the

MHRA; Plaintiff has suffered, and continues to suffer, emotional distress, humiliation,

embarrassment, pain and suffering, loss of reputation, loss of enjoyment of life, lost wages and

benefits, and has incurred attorneys' fees and expenses and other serious damages.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully prays:

   a.         That the practices of Defendants complained of herein be adjudged, decreed; and

 declared to be violations of the rights secured to Plaintiff.

    b.        That Defendants be required to make Plaintiff viwhole for their adverse, discriminatory

 actions through restitution in the form of back pay with interest of an appropriate inflation factor.

   C.         That Plaintiff be awarded front pay and the monetary value of any employment benefits

 he would have been entitled to in his position with Defendant PG.

   d.         That a permanent prohibitory injunction be issued prohibiting Defendants from

 engaging in the practices complained of herein.

   e.         That Plaintiff be awarded compensatory damages in an amount to be established at

 trial.

   f.         That Plaintiff be awarded treble damages and punitive as permitted by statute.

   g.         That the Court award Plaintiff his attorneys' fees, costs, and disbursements pursuant to

 state law.

   h.         That the Court grant such other and further relief as it deems fair and equitable.

PLAINTIFF DEMANDS TRIAL BY JiJRY ON ALL COUNTS WHERE JURY IS

AVAILABLE.
   CASE 0:21-cv-01611-PJS-TNL Doc. 1-1 Filed 07/14/21 Page 10 of 10




 Dated: June 21, 2021                           HALUNEN LAW


                                                /s/Blaine L:M. Balow
                                                Blaine L.M. Balow #0396370
                                                1650 IDS Center
                                                80 South Eighth Street
                                                Minneapolis, MN 55402
                                                Telephone: (612) 605-4098
                                                Facsimile: (612) 605-4099
                                                balow@halunenlaw.com

                                                ATTORNEYS FOR PLAINTIFF



                                 ACKNOWLEDGMENT

The undersigned hereby acknowledges that costs, disbursements, sanctions, and reasonable
attorneys' fees may be awarded pursuant to Minn. Stat. § 549.211 to the party against whom the
allegations in this pleading are asserted.

Dated: June 21, 2021
                                           /s/Blaine L.M. Balow
                                           Blaine L.M. Balow
